MEMORANDUM OF DECISION.
Jeffrey and Miriam Robbins appeal from a judgment of the Superior Court (Androscoggin County; Brodrick, J.) under M.R.Civ.P. 80B affirming the decision of the Auburn Board of Assessment Review. As the parties seeking the abatement the burden is upon the taxpayers to demonstrate that the assessment is “manifestly wrong.” Delta Chemicals v. Town of Searsport, 438 A.2d 483, 484 (Me.1981). They have not shown that their lot is not buildable, and the Board correctly found that the property may be assessed at its “presently possible land use” value. 36 M.R.S.A. § 701-A (1978 & Supp.1987). The taxpayers’ constitutional rights were preserved because they were afforded a fair hearing and were not singled out or treated differently from any other similarly situ*363ated property owners in the City of Auburn.
The entry is:
JUDGMENT AFFIRMED.
All concurring.